79094: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34114: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79094


Short Caption:PEREZ VS. TALLEYCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A741306Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/05/2019 / Boyer, JohnSP Status:Completed


Oral Argument:09/13/2021 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:09/13/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantCesar PerezMicah S. Echols
							(Claggett & Sykes Law Firm)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						


RespondentDoris Ann TalleyJonathan J. Hansen
							(Hansen & Hansen, LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/02/2019Filing FeeFiling Fee due for Appeal. (SC)


07/02/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-28389




07/02/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-28392




07/02/2019Filing FeeE-Payment $250.00 from Kimball J. Jones. (SC)


07/03/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-28464




07/05/2019Settlement NoticeIssued Notice: Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Boyer. (SC)19-28699




07/24/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-31357




08/01/2019Settlement Program ReportFiled Filed ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 15, 2019. (SC).19-32479




08/21/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-35089




08/22/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-35242




11/18/2019Notice/IncomingFiled Notice of Appearance.  Micah S. Echols, Esq., of Marquis Aurbach Coffing Appearing as Counsel for Appellant, Cesar Perez  (SC)19-47224




11/18/2019MotionFiled Motion for Extension of Time to File Appellant's Opening Brief and Appendix and Motion to File Late Transcript Request.  (SC)19-47225




11/18/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  10/31/18, 11/1/18,  11/2/18, 11/5/18, 11/6/18, 11/7/18, 11/8/19, 11/9/18, 11/13/18. 11/14/18, and 11/15/18.  To Court Reporter:  Sandra Anderson.  (SC)19-47227




12/05/2019Order/ProceduralFiled Order Granting Motions. Appellant's motion for an extension of time to file the transcript request form is granted. The transcript request form was filed on November 18, 2019. Appellant's Opening Brief and Appendix due: February 18, 2020. (SC).19-49305




02/18/2020Notice/IncomingFiled Notice of Change of Firm Affiliation.  Micah S. Echols, counsel for Appellant, Cesar Perez, in the above-captioned matter, is no longer affiliated with MARQUIS AURBACH COFFING. Mr. Echols is now affiliated with the law firm of CLAGGETT & SYKES.  (SC)20-06603




02/18/2020MotionFiled Appellant's Motion for Extension of Time to File Appellant's Opening Brief and Appendix.  (SC)20-06692




02/24/2020Order/ProceduralFiled Order Regarding Transcripts. Court Reporter Sandra Anderson's Certificate of Delivery of Transcripts due: 21 days. (SC).20-07386




02/27/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: 60 days. (SC).20-07894




02/28/2020TranscriptFiled Notice from Court Recorder Sandra Andersen stating that the requested transcripts were delivered.  Dates of Transcripts:  3/16/18, 7/19/18, 10/29/17, 10/29/18, 10/30/18, 10/31/18, and 11/1/18.  (SC)20-08150




03/16/2020Notice/IncomingFiled Notice of Completion and Delivery of Transcript(s) ,  11/2/18, 11/5/18, 11/6/18, 11/7/18, 11/8/19, 11/14/18, 11/15/18. (SC)20-10332




03/19/2020Notice/IncomingFiled Notice of Completion and Delivery of Transcripts. (SC)20-10862




04/27/2020MotionFiled Motion for Extension of Time to File Appellant's Opening Brief and Appendix (Third Request). (SC).20-15978




05/04/2020MotionFiled Respondent's Opposition to Third Motion for Extension of Time to File Opening Brief. (SC)20-16786




05/08/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: May 27, 2020. (SC).20-17512




05/21/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 1. (SC)20-19489




05/21/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 2. (SC)20-19490




05/21/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 4. (SC)20-19491




05/21/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 5. (SC)20-19501




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 15. (SC)20-19492




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 14. (SC)20-19509




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 13. (SC)20-19538




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 16. (SC)20-19558




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 17. (SC)20-19559




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 18. (SC)20-19541




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 19. (SC)20-19493




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 21. (SC)20-19497




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 20. (SC)20-19561




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 22. (SC)20-19498




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 23. (SC)20-19499




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 24. (SC)20-19563




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 3. (SC)20-19500




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 6. (SC)20-19502




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 7. (SC)20-19503




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 8. (SC)20-19504




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 9. (SC)20-19505




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 10. (SC)20-19506




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 11. (SC)20-19507




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 12. (SC)20-19508




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 25. (SC)20-19565




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 26. (SC)20-19511




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 27. (SC)20-19512




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 28. (SC)20-19513




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 29. (SC)20-19514




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 31. (SC)20-19515




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 30. (SC)20-19516




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 32. (SC)20-19518




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 33. (SC)20-19519




05/22/2020AppendixFiled Appellant's Appendix to Opening Brief Volume 34. (SC)20-19520




05/26/2020Notice/IncomingFiled Certificate of Service for Appellant's Appendix, Volumes 1-34. (SC)20-19750




05/27/2020MotionFiled Appellant's Motion for Extension of Time to File Appellant's Opening Brief (Fourth Request). (SC)20-20080




05/28/2020MotionFiled Respondent's Opposition to Appellant's Fourth Motion for Extension of Time. (SC)20-20180




05/29/2020Notice/IncomingFiled Notice of Change of Address (Bighorn Law will be relocated to 2225 E. Flamingo Rd., Building 2, Suite 300, Las Vegas, Nevada 89119). (SC)20-20317




06/03/2020BriefFiled Appellant's Opening Brief.  (REJECTED PER ORDER 6/4/20).  (SC)


06/04/2020BriefFiled Appellant's Amended Opening Brief. (SC)20-20968




06/04/2020Order/ProceduralFiled Order Granting Motion.  Extraordinary circumstances and extreme need having been shown, and despite respondent's opposition, appellant's motion requesting a fourth extension of time to file the opening brief is granted.  The amended opening brief was filed on June 4, 2020.  The clerk shall reject the opening brief filed on June 3, 2020.  Respondent shall have until July 6, 2020, to file and serve the answering brief.  (SC)20-21049




07/02/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  July 20, 2020.  (SC)20-24608




07/08/2020BriefFiled Respondent's Answering Brief. (SC)20-25250




08/07/2020MotionFiled Motion for Extension of Time to File Appellant's Reply Brief - First Request.  (SC)20-29168




08/07/2020Notice/OutgoingIssued Notice - Motion Approved.  Appellant's Reply Brief due:  September 8, 2020.  (SC)20-29202




09/08/2020MotionFiled Appellant's Motion to Extend Time Motion to File Reply Brief.  (Second Request) (SC)20-32984




09/11/2020Order/ProceduralFiled Filed Order Granting Motion.  Appellant's Reply Brief due:  October 8, 2020.  (SC)20-33600




10/08/2020MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (Third Request) (SC)20-37039




10/09/2020MotionFiled Respondent's Opposition to Appellant's Third (or Seventh) Motion for Extension of Time. (SC)20-37137




10/15/2020Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  October 22, 2020.  (SC)20-37896




10/22/2020BriefFiled Appellant's Reply Brief. (SC)20-38831




10/23/2020Case Status UpdateBriefing Completed/To Screening. (SC)


06/03/2021Notice/IncomingFiled Appellant's Notice of Unavailability. (SC)21-15883




08/10/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on September 13, 2021, at 11:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  Due to the coronavirus pandemic, while in the courtroom attendees will be required to abide by the court's social distancing standards then in effect as recommended by the CDC.  The court will also maintain recommended sanitizing standards from the CDC in the courtroom between each case argued.  fn1As of this time, the oral argument will be held in person.  However, should the CDC guidelines and/or circumstances in Clark County change, oral argument may be held by videoconference.  In the event oral argument will be held by videoconference, the parties will be so notified no later than September 9, 2021, and provided BlueJeans videoconferencing information at that time.]  (SC)21-23250




08/30/2021Order/ProceduralFiled Order Regarding Oral Argument. The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability. In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s). The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. (SC)21-25094




08/30/2021Notice/IncomingFiled Notice Appellant's Notice of Supplemental Authority. (REJECTED PER 8/31/21 NOTICE). (SC)


08/31/2021Notice/OutgoingIssued Notice Of Rejection (Appellant's Notice of Supplemental Authority) - No Notice Of Appearance. (SC)21-25295




08/31/2021BriefFiled Appellant's Notice of Supplemental Authority. (SC)21-25328




08/31/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-25138




09/08/2021MotionFiled Appellant's Motion for Leave to File Appendix to Reply Brief. (SC)21-26093




09/08/2021AppendixFiled Appellant's Appendix to Reply Brief. Vol. 1. (SC)21-26100




09/08/2021Notice/IncomingFiled Appellant's Proof of Service for the Appendix. (SC)21-26101




09/09/2021Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file an appendix to the reply brief is granted. The appendix to the reply brief was filed on September 8, 2021. (SC)21-26172




09/13/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 79094. (SNP21-RP/AS/LS). (SC)


09/17/2021BriefFiled Respondent Doris Talley's Supplemental Brief Re: Officer Richter. (SC)21-27047




09/20/2021BriefFiled Appellant's Notice of Supplemental Authorities. (SC)21-27112




09/20/2021BriefFiled Appellant's Supplemental Brief on Testimony of Officer Richter. (SC)21-27113




09/20/2021MotionFiled Appellant's Motion to Strike Respondent's Oral Argument on the Batson Issues, or Alternatively, to Limit the Court's Consideration to the Record. (SC)21-27175




09/21/2021MotionFiled Respondent Doris Talley's Opposition to Appellant's Motion to Strike, and Countermotion to Strike Appellant's Improper Motion to Strike. (SC)21-27309




09/24/2021MotionFiled Appellant's Reply in Support of Appellant's Motion to Strike and Opposition to Respondent's Countermotion to Strike. (SC)21-27617




09/24/2021Notice/IncomingFiled Notice of Appearance of Counsel (David P. Snyder of Claggett & Sykes Law Firm hereby enters his appearance as counsel for Appellant). (SC)21-27619




11/30/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." SNP21 - RP/LS/AS (SC)21-34114





Combined Case View